DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 11, lines 2-3 it is unclear how the soldering material is used.  For purposes of examination the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhara (US 4,426,033 IDS).
With respect to claim 1, Mizuhara teaches a soldering material (1) for active soldering, in particular for active soldering of a metallization (3) to a carrier layer (2) comprising ceramics (the underlined portion is intended use), wherein the soldering material comprises copper and is essentially silver-free (examples 4-6; and claim 1). 
With respect to claim 2, Mizuhara teaches wherein the copper has a proportion of between 50 and 90 wt. % of the soldering material (examples 4-6; and claim 1). 
With respect to claim 4, Mizuhara teaches wherein the soldering material comprises a companion material for lowering the melting temperature (examples 4-6; and claim 1). 

With respect to claim 6, Mizuhara teaches wherein the soldering material (1) comprises an active metal (examples 4-6; and claim 1). 
With respect to claim 7, Mizuhara teaches wherein the active metal has a proportion of 0.5 to 10 wt. % (examples 4-6; and claim 1). 
With respect to claim 8, Mizuhara teaches wherein the soldering material (1) is a paste or foil (examples 4-6). 
With respect to claim 10, Mizuhara teaches a carrier layer (ceramic) having a metallization (metal), wherein the metallization is bonded to the carrier layer via the soldering material (1) according to claim 1 (abstract; and examples 2 and 4-6).
With respect to claim 11, Mizuhara teaches a method for bonding a metallization (3) to a carrier layer (2) wherein a soldering material (1) according to claim 1 (abstract; examples 4-6; and claim 1). 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhara (US 4,426,033 IDS).
With respect to claim 3, Mizuhara teaches wherein the copper has a proportion of between 63 and 75 wt. % of the soldering material (claim 1). 
With respect to claim 9, Mizuhara teaches the soldering material (1), comprising 64 wt. % copper, 34 wt. % manganese and 2 wt. % titanium, 64 wt. % copper, 34 wt. % indium and 2 wt. % titanium, 75 wt. % copper, 23 wt. % tin and 2 wt. % titanium, 69 wt. % copper, 13 wt. % tin, 16 wt. % indium and 2 wt. % titanium, 66 wt. % copper, 16 wt. % tin, 16 wt. % manganese and 2 wt. % titanium, 66 wt. % copper, 16 wt. % indium, 16 wt. % manganese and 2 wt. % titanium or 69 wt. % copper, 12 wt. % tin, 7 wt. % manganese, 10 wt. % indium and 2 wt. % titanium, having otherwise unavoidable impurities of less than 0.5 wt. % (claim 1). 

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhara (US 4,603,090 IDS) (hereafter Mizuhara ‘090).
With respect to claim 1, Mizuhara ‘090 teaches a soldering material (1) for active soldering, in particular for active soldering of a metallization (3) to a carrier layer (2) comprising ceramics (the underlined portion is intended use), wherein the soldering material comprises copper and is essentially silver-free (abstract; and examples 1, 3, and 6).
With respect to claim 10, Mizuhara ‘090 teaches a carrier layer (ceramic) having a metallization (metal), wherein the metallization is bonded to the carrier layer via the soldering material (1) according to claim 1 (abstract; and examples 1, 3, and 6).
With respect to claim 11, Mizuhara ‘090 teaches a method for bonding a metallization (3) to a carrier layer (2) wherein a soldering material (1) according to claim 1 (abstract; and examples 1, 3, and 6). 
With respect to claim 12, Mizuhara ‘090 teaches wherein bonding is realized at a soldering temperature of less than 1000.degree. C (example 3). 

Claim(s) 1 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Terasaki et al. (US 2017/0062305A1) (hereafter Terasaki).
With respect to claim 1, Terasaki teaches a soldering material (1) for active soldering, in particular for active soldering of a metallization (3) to a carrier layer (2) comprising ceramics (the underlined portion is intended use), wherein the soldering material comprises copper and is essentially silver-free (figures; and paragraphs 45-51 and 80-84).
With respect to claim 10, Terasaki teaches a carrier layer (ceramic) having a metallization (metal), wherein the metallization is bonded to the carrier layer via the soldering material (1) according to claim 1 (figures; and paragraphs 45-51 and 80-84).

With respect to claim 12, Terasaki teaches wherein bonding is realized at a soldering temperature of less than 1000.degree. C (paragraph 84). 
With respect to claim 13, Terasaki teaches wherein bonding is realized at a soldering temperature of less than 850.degree. C (paragraph 84). 

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Andrews et al. (US 6,187,071) (hereafter Andrews).
With respect to claim 1, Andrews teaches a soldering material (1) for active soldering, in particular for active soldering of a metallization (3) to a carrier layer (2) comprising ceramics (the underlined portion is intended use), wherein the soldering material comprises copper and is essentially silver-free (column 2, lines 35-43; column 4, lines 7-34; column 5, lines 8-50; and column 7, lines 34-49).
With respect to claim 10, Andrews teaches a carrier layer (ceramic) having a metallization (metal), wherein the metallization is bonded to the carrier layer via the soldering material (1) according to claim 1 (column 2, lines 35-43; column 4, lines 7-34; column 5, lines 8-50; and column 7, lines 34-49).
With respect to claim 11, Andrews teaches a method for bonding a metallization (3) to a carrier layer (2) wherein a soldering material (1) according to claim 1 (column 2, lines 35-43; column 4, lines 7-34; column 5, lines 8-50; and column 7, lines 34-49). 
With respect to claim 12, Andrews teaches wherein bonding is realized at a soldering temperature of less than 1000.degree. C (column 2, lines 35-43; column 4, lines 7-34; column 5, lines 8-50; and column 7, lines 34-49). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews.
With respect to claim 13, Andrews teaches bonding at 850.degree. C, but fails to explicitly teach wherein bonding is realized at a soldering temperature of less than 850.degree. C.  However, it is the examiner’s position that at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize a soldering temperature of less than 850.degree. C in order to control heating input into the bonding process and prevent overheating of the components being bonded.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhara or Mizuhara ‘090 or Terasaki or Andrews as applied to claims 1 and 11 above, and further in view of Ooriraki et al. (US 2016/0001338A1) (hereafter Ooriraki).
With respect to claim 14, Mizuhara or Mizuhara ‘090 or Terasaki or Andrews does not teach the soldering material (1) is applied in a screen printing process to the carrier layer (2) comprising the ceramic. However, Ooriraki teaches the soldering material (1) is applied in a screen printing process to the carrier layer (2) comprising the ceramic (paragraph 47).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize screen printing as taught by Ooriraki in the processes of Mizuhara or Mizuhara ‘090 or Terasaki or Andrews in order to apply the desired quantity of solder material to the desired area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735